Fourth Court of Appeals
                                        San Antonio, Texas
                                              August 12, 2020

                                            No. 04-20-00263-CV

                          IN RE Wendy LANGFORD and William G. Keiler

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Liza A. Rodriguez, Justice

        On May 19, 2020, relators filed a petition for writ of mandamus. The real parties in
interest later filed a response. On August 12, 2020, this court conditionally granted the petition
for writ of mandamus in part, and ordered the Honorable Michael Mery to vacate his order
allowing the real parties in interest to intervene and ordered the Honorable Richard Garcia to
vacate his April 23, 2020 “Order of Referral to Mediation.” Our August 12, 2020, opinion and
order stated the writ would issue only in the event we were informed respondents failed to
comply. On August 20, 2020, Judge Garcia vacated his April 23, 2020 Order of Referral to
Mediation and Judge Mery vacated “the part of the Court’s ruling on April 2, 2020, which
granted the [real parties in interest’s] petition to intervene solely for purposes of placement . . ..”

        On September 21, 2020, relators filed (1) an Emergency Motion for Temporary Relief
and Motion to Stay Order, (2) a Request for Writ to Issue, and (3) a supplemental mandamus
record. In their motion for emergency stay, relators asked this court to stay Judge Mery’s oral
September 18, 2020 rulings setting a hearing on the real parties in interest’s Motion to Set Aside
Agreed Temporary Orders, vacating the Agreed Temporary Orders, and ordering the “parties” to
seek an immediate setting on the real parties in interest’s motion in another court. In both their
emergency motion to stay and request to issue writ, relators allege Judge Mery abused his
discretion by allowing the real parties in interest to intervene in violation of this court’s August
12, 2020 opinion and order.

      Although relators had requested, but not yet filed, the transcript from the September 18,
2020 hearing, on September 23, 2020, we granted the Emergency Motion for Temporary Relief
and Motion to Stay Order and stayed Judge Mery’s oral September 18, 2020 rulings setting a

1
 This proceeding arises out of Cause No. 2018-PA-01006, styled In the Interest of J.M.O., a Child, pending in the
57th Judicial District Court, Bexar County, Texas. The Honorable Michael Mery issued the complained-of order.
hearing on the real parties in interest’s Motion to Set Aside Agreed Temporary Orders, vacating
the Agreed Temporary Orders, and ordering the “parties” to seek an immediate setting on the
real parties in interest’s motion in another court pending further order of this court. Our order
also directed relators to file the reporter’s record from the September 18, 2020 hearing.

        Relators filed the record and Judge Mery filed an interim response to relators’ request to
issue the writ.

       After considering relators’ arguments, Judge Mery’s interim response, and the record, we
DENY relators’ Request for Writ to Issue. Our September 23, 2020 stay of Judge Mery’s oral
September 18, 2020 rulings setting a hearing on the real parties in interest’s Motion to Set Aside
Agreed Temporary Orders, vacating the Agreed Temporary Orders, and ordering the “parties” to
seek an immediate setting on the real parties in interest’s motion in another court is LIFTED.

       It is so ORDERED on October 16, 2020.

                                                            PER CURIAM



       ATTESTED TO:_______________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT